Citation Nr: 1714636	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to September 24, 2015 and 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right sciatic nerve.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss from April 4, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Atlanta, Georgia.

In his June 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  However, in August 2014, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In an April 2015 decision, the Board remanded the issues of entitlement to higher ratings for service-connected PTSD, peripheral neuropathy of the right sciatic nerve, and bilateral hearing loss from April 4, 2012.  In a December 2015 rating decision, the AOJ increased the rating assigned to service-connected PTSD to 70 percent from September 24, 2015.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) as to the pending claims in July 2016.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Notably, in the April 2015 decision, the Board also denied the Veteran's claims of entitlement to an initial rating higher than 10 percent for tinnitus, an initial compensable rating for bilateral hearing loss prior to April 4, 2012, an initial compensable rating for a scar of the right posterior thigh associated with a gunshot wound, and service connection for a right ankle strain, to include as secondary to the gunshot wound of the right thigh.  The Veteran appealed that the Board's decision that determined that referral for an extraschedular rating for bilateral hearing loss prior to April 4, 2012 was not warranted to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand filed by the parties, the Court vacated and remanded the issue of referral for an extraschedular rating for bilateral hearing loss prior to April 4, 2012 for further action consistent with the terms of the Joint Motion.  In an August 2015 decision, the Board denied the Veteran's claim of entitlement to an extraschedular rating for bilateral hearing loss prior to April 4, 2012.  As such, the matter is not for consideration herein.

The issue of entitlement to an increased rating for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The service-connected peripheral neuropathy of the right sciatic nerve results in symptoms that most nearly approximate moderate incomplete paralysis and do not more nearly approximate moderately severe incomplete paralysis.

2.  From April 4, 2012, the Veteran's bilateral hearing loss has been shown to be productive of no more than a Level IV hearing impairment in the right ear and Level II in the left ear; warranting no more than a 10 percent rating under the pertinent diagnostic code.




CONCLUSIONS OF LAW

1.  From the date of service connection, the criteria for the assignment of an initial rating of 20 percent, but no higher, for peripheral neuropathy of the right sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, Diagnostic Codes (DCs) 8520, 8620 (2016).

2.  From April 4, 2012, the criteria for an initial rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A pre-decisional notice letter dated in October 2008 complied with VA's duty to notify the Veteran including as to the initial rating claims.  When service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

Pursuant to the April 2015 Board Remand, the Veteran was afforded VA examinations in December 2015 and May 2016 as to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the December 2015 and May 2016 VA examinations are adequate, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  As such, the Board finds that the VA examination reports are sufficient, as the examiners provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

a. Peripheral neuropathy of the right sciatic nerve

The Veteran's peripheral neuropathy of the right sciatic nerve is currently rated under 38 C.F.R. § 4.124a, DC 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  To this end, the Board observes that the Veteran's peripheral neuropathy of the right lower extremity is appropriately rated under DC 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function.  As will be explained below, the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity consists primarily of intermittent pain and numbness in the right leg and foot.  These symptoms are consistent with the criteria of DC 8620.  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve).  The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right sciatic nerve.

Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2016).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871. "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2016).

Here, the Veteran's peripheral neuropathy of the right sciatic nerve is rated as 10 percent disabling.  As explained in the law and regulations section above, this rating is congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for an 80 percent rating under DC 8620 for his service-connected peripheral neuropathy of the right lower extremity because there is no evidence of complete paralysis of the foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of this claim will depend upon whether the Veteran's peripheral neuropathy of the right lower extremity may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, have been met.

The Veteran was afforded a VA examination in April 2009 at which time he reported tingling, numbness and pain in the right lower extremity.  He indicated that his symptoms are daily and constant.  The examiner noted that there was no paralysis of the affected part.  The Veteran treats his symptoms with ibuprofen, which he indicated is successful.  He endorsed difficulty with prolonged standing and walking.  Neurological examination revealed normal muscle function.  Sensory examination was abnormal with findings in the right thigh and leg; namely, decreased sensation to light touch and pin prick.  Deep tendon reflexes were intact.  The examiner diagnosed the Veteran with nerve damage of the right leg with no motor dysfunction.

The Veteran underwent another VA examination as to his peripheral neuropathy of the right lower extremity in April 2012.  The examiner stated that the Veteran had residuals of a gunshot wound to the right thigh group XIII, which he sustained in the Republic of Vietnam.  (To this end, the Board notes that the Veteran is also service-connected for gunshot wound of the right thigh).  The Veteran complained of shooting pain down his right leg into the bottom of his foot.  He endorsed numbness on the outside of the right leg and the last two toes of his right foot.  The Veteran reported that his right leg gives out and he has trouble with walking long distances.  He has mild intermittent pain of the right lower extremity with moderate paresthesias and/or dysesthesias.  The Veteran also had moderate numbness of the right lower extremity.  Upon physical examination, he had full muscle strength with no atrophy.  His reflexes were intact.  Sensory examination was normal.  There were no trophic changes of the right lower extremity.  The Veteran exhibited a normal gait.  He reported difficulty with prolonged standing and walking.  The examiner diagnosed the Veteran with moderate incomplete paralysis of the sciatic nerve.

Pursuant to the April 2015 Board Remand, the Veteran was afforded another VA examination in December 2015 as to his service-connected peripheral neuropathy.  The examiner indicated that the Veteran has mild parasthesias and/or dysesthesias of the right lower extremity.  Muscle strength testing was intact; there was no evidence of muscle atrophy.  Deep tendon reflexes were also intact.  Sensory examination of the right lower extremity revealed decreased sensation in the right foot/toes.  There were no trophic changes.  The Veteran's gait was antalgic due to occasional numbness of the right leg.  He reported regular use of a cane due to this right leg numbness.  The examiner concluded that the Veteran has incomplete mild paralysis of the right sciatic nerve.  The examiner also determined that the Veteran's peripheral neuropathy of the right lower extremity does impact his ability to work due to his difficultly walking.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of the sciatic nerve in the right lower extremity throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right sciatic nerve is characterized by pain, numbness, and sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his right lower extremity.  As described above, the April 2012 VA examiner specifically concluded that the Veteran has moderate incomplete paralysis of the right lower extremity.  Moreover, although the December 2015 VA examiner characterized the Veteran's peripheral neuropathy as 'mild,' the examiner also described functional impairment including antalgic gait and difficulty walking due to intermittent numbness of the right lower extremity.  In light of the foregoing, the Board concludes that the Veteran's peripheral neuropathy of the right sciatic nerve more closely approximates a 20 percent disability rating.

The Board also finds that the evidence does not more nearly approximate moderately severe or severe incomplete paralysis of the right lower extremity, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  The degree of incomplete paralysis in the right leg indicated by both the evidence and the VA examiners' characterization of it as no more than moderate.  While there were abnormal findings of decreased sensory perception, as well as numbness, the Veteran's function of his right lower extremity did not show any muscular atrophy or impaired deep tendon reflexes, and muscle strength testing was normal.

In this regard, VA's Adjudication Procedures Manual (M21-1MR) instructed rating specialists to determine the severity of a peripheral nerve condition using the following guidance.  Degree of Incomplete Paralysis Description: Mild - subjective Symptoms or diminished sensation; Moderate - absence of sensation confirmed by objective findings; Severe - more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes. M21-1MR, pt. III, subpt. iv, ch. 4, § G(4)(b).  The current version of VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution. Important: This provision does not mean that if there is any impairment that
is non-sensory (or involves a non-sensory component) such as a reflex
abnormality, weakness or muscle atrophy, the disability must be evaluated as
greater than moderate. Significant and widespread sensory impairment may
potentially indicate the same or even more disability than a case involving a
minimally reduced or increased reflex or minimally reduced strength."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016) (emphasis in original).  The Board's decision is consistent with these guidelines.  The evidence does not reflect that there has been atrophy, weakness, or diminished reflexes.  As such, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe incomplete paralysis in the right lower extremity, or that the evidence is in relative equipoise on this point.

As the service-connected peripheral neuropathy of the right sciatic nerve results in symptoms that most nearly approximate moderate incomplete paralysis and do not more nearly approximate moderately severe incomplete paralysis, an initial rating of 20 percent, but no higher, is warranted.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher initial rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher initial rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

b. Bilateral hearing loss from April 4, 2012.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2016); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2016).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2016).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a disability rating for his service-connected bilateral hearing loss in excess of 10 percent from April 4, 2012.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

The Veteran was afforded a VA examination in April 2012 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
85
95
76.25
LEFT
50
70
80
95
73.75

Average pure tone threshold was 76.25 decibels in the right ear with speech recognition ability of 96 percent, and average pure tone threshold was 73.75 decibels in the left ear with speech recognition ability of 94 percent.  The Veteran reported that he experiences difficulty hearing, difficulty understanding conversational speech, and difficulty hearing in the presence of background noise.

Such examination findings translate to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.  Since the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VI hearing in the right ear.  Applying Table VII, DC 6100, this equates to a 10 percent rating, but no higher.

Pursuant to the April 2015 Board Remand, the Veteran was afforded another VA examination in May 2016 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
25
50
26
LEFT
15
5
40
55
29

Average pure tone threshold was 26 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 29 decibels in the left ear with speech recognition ability of 90 percent.  With respect to the functional impact of his bilateral hearing loss, the Veteran reported that he has increased difficulty in conversations and often misunderstands other people.

Applying the results of the Veteran's May 2016 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable [zero percent] disability rating is warranted for bilateral hearing loss based on the May 2016 VA examination report.  As the Veteran's pure tone thresholds, as documented by the May 2016 VA examiner do not demonstrate an exceptional hearing pattern, 38 C.F.R. § 4.86(a), Table Via is not for application.

Accordingly, the Board finds that based upon the evidence of record, the Veteran's bilateral hearing loss warrants no more than a 10 percent evaluation based upon the pertinent diagnostic criteria.  38 C.F.R. §§ 4.7, 4.385 (2016).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than a 10 percent disability rating from April 4, 2012.

III.  Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.
The Board finds that the rating criteria contemplate the Veteran's peripheral neuropathy of the right sciatic nerve and bilateral hearing loss disabilities.  The Veteran's peripheral neuropathy is manifested by numbness and pain in the right lower extremity.  His hearing loss is manifested by decreased hearing acuity and complaints of difficulty hearing in conversation.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such impairment.

With respect to the bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, No. 15-2818 at 3 (U.S. Vet. App. Mar. 6, 2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's peripheral neuropathy of the right sciatic nerve and bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, Board will therefore not address this issue.

Finally, the Veteran has not alleged, and the evidence does not reflect, that the peripheral neuropathy and hearing loss have rendered him unemployable.  Consequently, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as part and parcel of these claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a TDIU is deemed to have been raised as part of any rating claim when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for service-connected peripheral neuropathy of the right sciatic nerve is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss from April 4, 2012 is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal - entitlement to an increased rating for service-connected PTSD - must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

With respect to the Veteran claim for an increased rating for service-connected PTSD, the Board notes that the Veteran's VA examination report dated in April 2012 indicated that the Veteran receives counseling at his local Vet Center twice per month.  Critically, the records of the Veteran's treatment at this facility have neither been requested nor obtained. 

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A (a)(1) (West 2014); see 38 C.F.R. § 3.159(c) (2016) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A (b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  Recently, the Federal Circuit indicated that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Whether or not the Vet Center records are technically VA records, the Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher rating and as such, a complete record, which includes all records of the Veteran's treatment, to include records related to his treatment at his local Vet Center, is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

Accordingly, the claim for an increased rating for PTSD is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed PTSD.  This should specifically include updated VA treatment records and all records of the Veteran's treatment at the Vet Center referenced in the April 2012 VA examination report.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


